In re Wilson, Richard Lee; applying for remedial writ; Parish of Lafourche, 17th Judicial District Court, Div. “B”.
Granted. The court of appeal is ordered to act on relator’s application for writ of mandamus in CW/86/0372. Rule 4-5(f), Uniform Rules, Courts of Appeal, cannot require the applicant to attach “a copy of the judgment, order, or rule complained of” where relator’s only complaint is that the trial judge failed to act. Moreover, courts should not be hypertechnical in applying their rules with regard to uncounselled post-conviction applications.